Citation Nr: 0923903	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-00 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2000 to August 
2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Veteran attended a hearing 
before the undersigned in December 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was afforded a VA examination for his knees in 
September 2004.  A radiologic examination was conducted, but 
it was noted to be incomplete, as it did not include the soft 
tissues anterior to the right patella.  A November 
2007 radiologic examination showed joint effusion in the 
right knee, but it is unclear what is causing this joint 
effusion and no explanation is provided to explain the 
Veteran's complaints of chronic knee pain.  This is not 
adequate information upon which to base a decision.  The 
Veteran should be scheduled for a thorough examination.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when it is necessary to decide 
the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain current and complete VA 
treatment records.  Evidence of 
attempts to obtain these records should 
be associated with the claims file.

2.  Schedule the Veteran for a new VA 
examination.  The entire claims file 
must be made available to the VA 
examiner.  Pertinent documents should 
be reviewed.  The examiner should 
conduct a complete history and 
physical, including radiologic 
examination.  All relevant diagnoses 
should be assigned.  The examiner 
should state whether it is at least as 
likely as not that any current knee 
diagnoses are related to the Veteran's 
service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

3.  After completing the above action, 
the claim for service connection for a 
bilateral knee disorder should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After the 
Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review. 


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

